DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statement entered 25 February 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Loop (US-2007/0097123) in view of Kato (US-2010/0271382).
	Regarding claim 14:  Loop discloses a method comprising: computing a plurality of line segments in screen coordinates, wherein the line segments correspond to a boundary of a graphical shape (fig 2a and [0028] of Loop – line segments used as control points for Bezier curves, defined along boundary of graphical shape); computing a distance buffer ([0072]-[0075] of Loop – determined values for each pixel require some form of buffer in order to be used in later calculations) and a render buffer (fig 1(160) and [0026] of Loop), wherein the buffers have identical dimensions and an identical camera position ([0026] and [0072]-[0073] of Loop – distance buffer and render buffer each stores data with respect to the pixel space, and thus have identical dimensions, along with identical orientations corresponding to a virtual camera position); computing a plurality of lines and triangles, wherein each of the lines and triangles covers a line segment (fig 2b and [0030] of Loop); extruding each line and triangle by an antialiasing distance into a polygon covering the line segment (fig 11 and [0069]-[0070] of Loop); and for each pixel of each polygon ([0020] and [0070]-[0073] of Loop – operations performed for each pixel center with respect to pixel space): calculating a signed distance ([0072]-[0075] of Loop); reading from the distance buffer a stored signed distance for the relevant pixel ([0073] and [0075] of Loop – signed distance value for each pixel in the pixel space used to determine filtered color values, and other values, under various computational conditions); rendering each polygon in the render buffer (fig 1(150↔160), fig 8, [0020], and [0025]-[0026] of Loop); reading one or more signed distances from the distance buffer corresponding to the polygon; using the one or more signed distances to calculate one or more blending factors ([0072]-[0073] of Loop – signed distance value from pixel to curve is known, read, and used to determine a filtered alpha (blending) value); and using the one or more blending factors to blend the polygon in the render buffer thereby rendering the graphical shape ([0029]-[0030] and [0069]-[0070] of Loop).
	Loop does not disclose for each pixel of each polygon: if the signed distance is less than the stored signed distance, writing the signed distance to the distance buffer.
	Kato discloses for each pixel of each polygon: if the signed distance is less than the stored signed distance, writing the signed distance to the distance buffer ([0041] and [0071]-[0077] of Kato – signed distance value closer to 0, denoting closest to the central point, written into the distance buffer after comparison).
	Loop and Kato are analogous art because they are from the same field of endeavor, namely efficient and accurate rendering of curves in graphic drawing systems.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to write the signed distance to the distance buffer if the signed distance is less than the stored signed distance, for each pixel in each polygon, as taught by Kato.  The motivation for doing so would have been to maintain improved accuracy in rendering the blended and colored textures of .

Allowable Subject Matter
7.	Claims 1-13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a ‘method comprising: computing a plurality of curved lines in screen coordinates, wherein the curved lines correspond to a boundary of a graphical shape; computing a distance buffer and a render buffer, wherein the buffers have identical dimensions and an identical camera position; subdividing the curved lines to form a plurality of monotonic curved lines; for each vertex of the monotonic curved lines: determining a subjacent vertex of the monotonic curved lines that is immediately below the relevant vertex; determining a row disposed between the relevant vertex and the subjacent vertex; computing a plurality of first quads, wherein each of the first quads covers a line segment of one of the monotonic curved lines that extends across the row; computing one or more second quads, wherein each of the second quads is disposed inside the boundary of the graphical shape and between a pair of the first quads; and horizontally feathering each side of each of the first quads by an antialiasing distance, wherein the relevant side faces one of the second quads; for each pixel of each of the first quads: calculating a signed distance between the relevant pixel and a point on the line segment extending across the relevant first quad that is closest to the relevant pixel; reading from the distance buffer a stored signed distance for the relevant pixel; and if the signed distance is less 
Examiner has not discovered this method, as particularly recited above, in the prior art.  The closest prior art discovered is the combination of Loop (US-2007/0097123), Kato (US-2010/0271382), Chen (US-2018/0300858), and Taylor (US-2014/0043339).  Other relevant prior art includes Huang (US-2016/0364892), Poston (US-8,553,032), Zimmer (US-2011/0273454), Terazono (US-2007/0070071), Anderson (US-2006/0132495), Koselj (US-2005/0212806), Nguyen (US-6,441,816), and Lengyel (‘GPU-Centered Font Rendering Directly from Glyph Outlines’ by Eric Lengyel, Journal of Computer Graphics Techniques, Vol. 6, No. 2, 2017, pp. 31-47).  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.  Therefore, claim 1 distinguishes over the prior art.
Independent claims 15 and 16 include the distinguishing subject matter of claim 1, and therefore distinguish over the prior art for the reasons set forth above with respect to claim 1.  Claims 2-13 each distinguish over the prior art at least due to their respective dependencies.
Since claims 1-13, 15 and 16 each distinguish over the prior art, and there are no other grounds outstanding by which any of claims 1-13, 15 and 16 are rejected or objected to, claims 1-13, 15 and 16 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616